Citation Nr: 0828358	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  05-17 760A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES


1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension, to 
include as due to exposure to Agent Orange and as secondary 
to diabetes mellitus.  

3.  Entitlement to service connection for depression, to 
include as due to exposure to Agent Orange and as secondary 
to diabetes mellitus.  
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel

INTRODUCTION

The veteran (appellant) served on active duty from August 
1970 to March 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision which denied 
service connection for PTSD by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
In June 2007, the RO also denied service connection for 
depression and for hypertension.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his VA form 9 dated in April 2008, the veteran requested 
hearing at the VA Central Office in Washington, D.C.  In July 
2008, he requested a video-conference hearing at the RO 
before the Board, instead of a hearing in Washington D.C.  
Accordingly, this case must be remanded to afford the veteran 
the requested a hearing.  38 C.F.R. §§ 20.700, 20.1304 
(2007).  

Accordingly, the Board REMANDS this case for the following:

Schedule the veteran for a video-
conference hearing at the RO before a 
Veterans Law Judge.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

